DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-22, drawn to a method of access control performed by a user equipment (UE), classified in H04W12/35.
II.	Claims 23-40 drawn to a method performed by a network node, classified in class H04W12/08.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I has separate utility such as requiring a method of access control performed by a user equipment.  The subcombination has separate utility such as requiring a method performed by a network node.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
A telephone call was made to Brian M. Kearns on 06/29/2022 to request an oral election to the above restriction requirement, and the Applicant elected group I including claims 1-22.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 02/03/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10944750.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. 10944750 with obvious wording variations.
Instant Application
U.S. 10944750
1. A method of access control performed by a user equipment (UE), the method comprising: 

being triggered to perform an access request; 

evaluating whether one or more access category rules are satisfied by the trigger; 

determining, based on the evaluation, an access category to apply; and 

performing a barring check, applying the access category determined based on the evaluation.
1. A method of access control performed by a user equipment (UE), the method comprising: 

being triggered to perform an access request; 

evaluating whether one or more access category rules are satisfied by the trigger; 

determining, based on the evaluation, an access category to apply; 

performing a barring check, applying the access category determined based on the evaluation; when no access category rules are stored, performing a barring check, applying a predetermined access category; and when no stored access category rules are valid, performing a barring check, applying a predetermined access category.


	Both sets of claims features of the instant application (claims 2-22) and U.S. 8676203 (claims 2-22) can be compared by using the table as shown above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 10-12, 16-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. 20130040605).
For claim 1, Zhang et al. disclose a method of access control performed by a user equipment (UE), the method comprising: 
being triggered to perform an access request (at least [0040].  The UE 108A recognizes that it needs to access the network 100.); 
evaluating whether one or more access category rules are satisfied by the trigger (at least [0040]-[0046].   The NAS layer of the UE 108A identifies its EAB category and also identifies its ACB call type.  The determination of the category is performed by the NAS, because the category depends on the relationship of the UE 108A to the network 100 to which the UE 108A is attempting to gain access, and this operation is part of the NAS functionality.  The EAB category indicator identifies the category as category "a" and the ACB call type indicator identifies the call type as MO-signalling.  The NAS passes EAB category and ACB call type information, together with the radio resource control (RRC) establishment cause, to the access stratum (AS) layer, in the form of a first parameter of "EAB category `a`" and a second parameter of "MO-signalling"); 
determining, based on the evaluation, an access category to apply (at least [0040]-[0046].   The NAS layer of the UE 108A identifies its EAB category and also identifies its ACB call type.  The determination of the category is performed by the NAS, because the category depends on the relationship of the UE 108A to the network 100 to which the UE 108A is attempting to gain access, and this operation is part of the NAS functionality.  The EAB category indicator identifies the category as category "a" and the ACB call type indicator identifies the call type as MO-signalling.  The NAS passes EAB category and ACB call type information, together with the radio resource control (RRC) establishment cause, to the access stratum (AS) layer, in the form of a first parameter of "EAB category `a`" and a second parameter of "MO-signalling".  At the AS, the UE 108A interprets the information broadcast by the eNodeB 104, recognizing that the eNodeB 104 is broadcasting an EAB parameter indicating category "b" and an ACB call type parameter indicating MO-signalling. At step 212, the AS evaluates its status with respect to the EAB information being broadcast and recognizes that it is not subject to EAB because it has received the information from the NAS that it belongs to category "a". At step 214, because the UE 108A has passed EAB, that is, the AS has determined that the UE 108A is not subject to EAB, the AS evaluates the status of the UE 108A with respect to ACB, and determines that the UE 108A is subject to ACB for the current call type. At step 216, the AS then applies access class barring as described above, that is, by drawing a random number and determining whether the UE 108A is barred or not and for how long based on the random number, the access class of the UE 108A, and the barring rate and other applicable information broadcast by the eNodeB 104.); and 
performing a barring check, applying the access category determined based on the evaluation (at least [0040]-[0046].  the NAS layer of the UE 108A identifies its EAB category and also identifies its ACB call type.  The determination of the category is performed by the NAS, because the category depends on the relationship of the UE 108A to the network 100 to which the UE 108A is attempting to gain access, and this operation is part of the NAS functionality.  The EAB category indicator identifies the category as category "a" and the ACB call type indicator identifies the call type as MO-signalling.  The NAS passes EAB category and ACB call type information, together with the radio resource control (RRC) establishment cause, to the access stratum (AS) layer, in the form of a first parameter of "EAB category `a`" and a second parameter of "MO-signalling".  At the AS, the UE 108A interprets the information broadcast by the eNodeB 104, recognizing that the eNodeB 104 is broadcasting an EAB parameter indicating category "b" and an ACB call type parameter indicating MO-signalling. At step 212, the AS evaluates its status with respect to the EAB information being broadcast and recognizes that it is not subject to EAB because it has received the information from the NAS that it belongs to category "a". At step 214, because the UE 108A has passed EAB, that is, the AS has determined that the UE 108A is not subject to EAB, the AS evaluates the status of the UE 108A with respect to ACB, and determines that the UE 108A is subject to ACB for the current call type. At step 216, the AS then applies access class barring as described above, that is, by drawing a random number and determining whether the UE 108A is barred or not and for how long based on the random number, the access class of the UE 108A, and the barring rate and other applicable information broadcast by the eNodeB 104.)
For claim 5, Zhang et al. disclose the method according to claim 1, further comprising: when no access category rules are stored, performing a barring check, applying a pre-determined access category (at least [0020].   if no EAB information is being broadcast, such as on the broadcast control channel (BCCH), the UE should apply normal access class barring.)  
For claim 6, Zhang et al. disclose the method according to claim 1, further comprising: when no stored access category rules are valid, performing a barring check, applying a pre-determined access category (at least [0003] and [0010]-[0018].   If a UE that is configured for EAB initiates an emergency call or is a member of an Access Class in the range 11-15 and according to clause 4.3.1 that Access Class is permitted by the network, then the UE shall ignore any EAB information that is broadcast by the network.)     
For claim 7, Zhang et al. disclose the method according to claim 1, wherein one or more access category rules comprises one or more of the following: access category rules stored in the UE; access category rules received from a network node; and a default access category rule (at least [0004].  When the network needs to control the number of UEs accessing the network, it broadcasts a message indicating the current barring rate commonly applicable for classes 0-9 and a flag designating barred or unbarred status for each of classes 11-15. When a UE in one of classes 0-9 needs access to the network, it draws a random number and compares it to the current barring rate. An access attempt is allowed or not based on the comparison.) 
For claim 8, Zhang et al. disclose the method according to claim 1, further comprising: receiving one or more access category rules from a network node (at least [0036].  The eNodeB 104 may suitably respond to such commands by broadcasting EAB information, including parameters such as acBarringFactor and/or acBarringtime. The eNodeB 104 accomplishes ACB and EAB by broadcasting appropriate messages.)
For claim 10, Zhang et al. disclose the method according to claim 1, wherein the access category rules are based on one or more of service, signaling, emergency communications, and UE type (at least [0003].   The classes 11-15 are reserved for UEs belonging to special categories, such as public utilities or emergency service providers. Each UE belonging to the classes 11-15 is also a member of one of the classes 0-9.)       
For claim 11, Zhang et al. disclose the method according to claim 1, wherein the access category rules are based on one or more of slice, frequency, application, and subscription type (at least [0003].   The classes 11-15 are reserved for UEs belonging to special categories, such as public utilities or emergency service providers. Each UE belonging to the classes 11-15 is also a member of one of the classes 0-9.)    
For claim 12, the claim has features similar to claim 1.  Therefore, the claim is also rejected for the same reasons in claim 1.
For claims 16-19 and 21-22, the claims have features similar to claims 5-8 and 10-11 respectively.  Therefore, the claims are also rejected for the same reasons in claims 5-8 and 10-11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 20130040605) in view of Rajadurai et al. (U.S. 20150036489).
For claim 2, Zhang do not disclose the method according to claim 1, wherein, when no access category rules are satisfied by the trigger, a default access category rule is selected.
	In the same field of endeavor, Rajadurai et al. disclose when no access category rules are satisfied by the trigger, a default access category rule is selected (at least [0105].   All applications that have not been categorized into any category by the network can be treated as a default category and the priority predefined for such default category applies for such applications.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Zhang et al. as taught by Rajadurai et al. for purpose of providing service to applications independent of other barred applications or priorities.
For claim 4, the combination of Zhang et al. and Rajadurai et al. disclose the method according to claim 2, wherein the determined access category is determined based on the selected access category rule (at least [0003] and [0010]-[0018].   If a UE that is configured for EAB initiates an emergency call or is a member of an Access Class in the range 11-15 and according to clause 4.3.1 that Access Class is permitted by the network, then the UE shall ignore any EAB information that is broadcast by the network.)     
For claim 9, Zhang do not disclose the method according to claim 8, wherein the one or more access category rules received from the network node are received via Non-Access Stratum (NAS) signaling.  
	In the same field of endeavor, Rajadurai et al. disclose the one or more access category rules received from the network node are received via Non-Access Stratum (NAS) signaling (at least [0093].   A network operator can send granular category based barring indication in NAS message.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Zhang et al. as taught by Rajadurai et al. for purpose of providing service to applications independent of other barred applications or priorities.
For claims 13, 15 and 20, the claims have features similar to claims 2, 4 and 9 respectively.  Therefore, the claims are also rejected for the same reasons in claims 2, 4 and 9.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 20130040605) in view of Won et al. (U.S. 20160135143).
For claim 3, Zhang do not disclose the method according to claim 1, when a plurality of access category rules is satisfied by the trigger, one of the plurality of access category rules is selected based on a priority scheme.
	In the same field of endeavor, Won et al. disclose when a plurality of access category rules is satisfied by the trigger, one of the plurality of access category rules is selected based on a priority scheme (at least [0169].   Category 1 may be given the highest priority, and Category 4 may be given the lowest priority. According to this, if two or more applications of the UE try to access the network at the same time, it may be controlled such that the application of a higher priority is to be preferentially allowed.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Zhang et al. as taught by Won et al. for purpose of allowing to access the network with a higher probability.
   For claim 14, the claim has features similar to claim 3.  Therefore, the claim is also rejected for the same reasons in claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  07/14/2022